Title: Pennsylvania Assembly: Reply to the Governor, 11 November 1755
From: Pennsylvania Assembly
To: 


Upon learning of Indian attacks at Penn’s Creek and other places in the Susquehanna Valley, Governor Morris summoned the Assembly for Nov. 3, 1755. He urged them to pass a militia law and provide funds for defense, although he cautioned them to “not waste your Time in offering me such Bills, as you must know … it is not in my Power to consent to.”
In the same message Morris reported that the Delawares and Shawnees had defected to the French. Assuming that ill-treatment of those Indians by Pennsylvania must be the reason they now ravaged the frontier, Quaker leaders in the Assembly secured approval of a message, November 5, asking the governor to seek the causes of the disaffection and do whatever was necessary to regain the friendship of the Indians. The same day the Assembly resolved that £60,000 be granted for the King’s use to be struck in paper bills of credit backed by a tax on all estates in the province. Franklin and five others were appointed to prepare a bill pursuant to the resolve. It was brought in the next day and was passed on November 8. The pacific message about the Indians plus the renewed effort to tax the proprietary lands sent Morris into a rage. He sent a message the same day ridiculing the Assembly for its foolish attention to grievances “of the Indians now engaged in laying waste the Country, and butchering the Inhabitants,” reproved it for passing a tax bill it knew he could not accept, and informed it that he and a quorum of his Council would leave immediately for the frontier since obviously nothing was to be gained from staying in town to deal with such a body as the Assembly. A committee which included Franklin was appointed to draft a reply, printed here.
 
May it please the Governor,
[November 11, 1755]
The House came together at this Time with the sincerest Dispositions to avoid, if possible, all Disputes with the Governor on any Account whatever. And being deeply affected with the present distressful Circumstances of the Frontier Counties, determined to do, for the publick Safety and Welfare, every Thing that could reasonably be expected from them, either as dutiful Subjects to the Crown, or Lovers of their Country.
Accordingly, on reading the Governor’s Message of the Third Instant, with the Papers accompanying the same, a Bill was immediately proposed for raising a large Sum for the King’s Service, and to strike the same in Paper Bills, and provide a Fund for sinking the Whole within five Years, as recommended by the Governor.
In the mean time, as this Colony had been founded on Maxims of Peace, and had hitherto maintained an uninterrupted Friendship with the Natives, by a strict Observation of Treaties, conferring Benefits on them from Time to Time, as well as doing them Justice on all Occasions, it could not but surprize us to hear, that our old Friends were on a sudden become our cruel Enemies. And as the Governor was pleased to tell us, “the French had gained the Delawares and Shawanese to their Interest, under the ensnaring Pretence of Restoring them to their Country;” it seemed natural and proper for us to enquire, on this Occasion, whether the Indians complained of any Injury from this Province, either in regard to their Lands, or on any other Account; and to express our Readiness to do them Justice (in case such Complaints were well founded) before Hostilities were returned, and the Mischief grew more extensive. For our better Information in this Matter, and without intending the least Offence to the Governor, we requested he would be pleased to lay before us the last Treaty, held with them in September. Our Message to this Effect was sent up on the second Day after our entring on Business. But the Governor vouchsafed us no Answer till now, and seems exceedingly displeased with the Application.
From the Governor’s immediate Refusal of his Assent to a Bill of so much Importance, when he had but “just received it” from us, and his saying, it is “of the same Kind with one he had before refused his Assent to,” we apprehend his Refusal arises from his not having allowed himself Time to consider it. Indeed all Bills for raising Money for Publick Use, are so far of the same Kind; but this differs greatly from every former Bill that has been offered him, and all the Amendments (of any Consequence) which he proposed to the Bill he last refused, are in this Bill admitted, save that for totally exempting the Proprietary Estate. And we being as desirous as the Governor to avoid any Dispute on that Head, have so framed the Bill as to submit it entirely to his Majesty’s Royal Determination, whether that Estate has or has not a Right to such Exemption. There is so much Time allowed by the Bill, that the King’s Pleasure may possibly be known even before the first Assessment; but it is moreover provided, that if at any Time, during the Continuance of the Act, the Crown should think fit to declare, that the Estates of the Proprietaries in this Province ought to be exempted, in such Case the Tax, tho’ assessed, shall not be levied, or if any Part has been levied, the same shall be refunded to the Proprietaries, and an additional Tax laid on the People to supply the Deficiency. We cannot conceive any Thing more fair and reasonable than this; nor could we possibly imagine that the Governor would object to it, or what he could object to it, since the Words in his Commission, which he is pleased to suppose contain an express Prohibition of his passing such a Bill as this, do not appear to us to have any such Meaning, and we presume will not to any others who may be thought more impartial. If it be one of the “just Rights of Government” that the Proprietary Estate should be exempted in a Tax for the common Defence of all Estates in the Province, those just Rights are well understood in England; the Proprietaries are there upon the Spot, and so can the more easily sollicit their own Cause, and make their Right of Exemption appear, if such a Right there be; and were they at as great a Distance as we are, they might nevertheless safely confide in his Majesty’s known Wisdom and impartial Justice, that all their just Rights would be duly preserved. The Equity of their being taxed on this Occasion for their Estate in this Province, has appeared so plain even to their best Friends here, that they entered into a voluntary Subscription to pay for them, what they supposed the Tax might amount to, being assured, as they said, that if the Proprietaries were present, it would be altogether unnecessary, and that they would freely repay what should be thus advanced for them; which Subscription was put into the Governor’s Hands for his Security. If the Proprietaries should chuse to shew their Good-will to the Service, this Bill, if passed, might give them a happy Opportunity of doing it, by generously solliciting the King’s Approbation to the Law, and refusing to petition for the Exemption. And since this Right of Exemption contended for in their Behalf, is never like to be settled here between the Governor and Assembly, the Bill puts it in the proper Train to be finally determined, and all future Disputes about it effectually prevented.
Our Assemblies have of late had so many Supply Bills, and of such different Kinds, rejected on various Pretences; Some for not complying with obsolete occasional Instructions (tho’ other Acts exactly of the same Tenor had been past since those Instructions, and received the Royal Assent;) Some for being inconsistent with the supposed Spirit of an Act of Parliament, when the Act itself did not any way affect us, being made expresly for other Colonies; Some for being, as the Governor was pleased to say, “of an extraordinary Nature,” without informing us wherein that extraordinary Nature consisted; and others for disagreeing with new discovered Meanings, and forced Constructions of a Clause in the Proprietary Commission; that we are now really at a Loss to divine what Bill can possibly pass. The Proprietary Instructions are Secrets to us; and we may spend much Time, and much of the Publick Money, in preparing and framing Bills for Supply, which, after all, must, from those Instructions, prove abortive. If we are thus to be driven from Bill to Bill, without one solid Reason afforded us; and can raise no Money for the King’s Service, and Relief or Security of our Country, till we fortunately hit on the only Bill the Governor is allowed to pass, or till we consent to make such as the Governor or Proprietaries direct us to make, we see little Use of Assemblies in this Particular; and think we might as well leave it to the Governor or Proprietaries to make for us what Supply Laws they please, and save ourselves and the Country the Expence and Trouble. All Debates and all Reasonings are vain, where Proprietary Instructions, just or unjust, right or wrong, must inviolably be observed. We have only to find out, if we can, what they are, and then submit and obey. But surely the Proprietaries Conduct, whether as Fathers of their Country, or Subjects to their King, must appear extraordinary, when it is considered that they have not only formally refused to bear any Part of our yearly heavy Expences in cultivating and maintaining Friendship with the Indians, tho’ they reap such immense Advantages by that Friendship; but they now, by their Lieutenant, refuse to contribute any Part towards resisting an Invasion of the King’s Colony, committed to their Care; or to submit their Claim of Exemption to the Decision of their Sovereign.
In fine, we have the most sensible Concern for the poor distressed Inhabitants of the Frontiers. We have taken every Step in our Power, consistent with the just Rights of the Freemen of Pennsylvania, for their Relief, and we have Reason to believe, that in the Midst of their Distresses they themselves do not wish us to go farther. Those who would give up essential Liberty, to purchase a little temporary Safety, deserve neither Liberty nor Safety. Such as were inclined to defend themselves, but unable to purchase Arms and Ammunition, have, as we are informed, been supplied with both, as far as Arms could be procured, out of Monies given by the last Assembly for the King’s Use; and the large Supply of Money offered by this Bill, might enable the Governor to do every Thing else that should be judged necessary for their farther Security, if he shall think fit to accept it. Whether he could, as he supposes, “if his Hands had been properly strengthened, have put the Province into such a Posture of Defence, as might have prevented the present Mischiefs,” seems to us uncertain; since late Experience in our neighbouring Colony of Virginia (which had every Advantage for that Purpose that could be desired) shows clearly, that it is next to impossible to guard effectually an extended Frontier, settled by scattered single Families at two or three Miles Distance, so as to secure them from the insiduous Attacks of small Parties of skulking Murderers: But thus much is certain, that by refusing our Bills from Time to Time, by which great Sums were seasonably offered, he has rejected all the Strength that Money could afford him; and if his Hands are still weak or unable, he ought only to blame himself, or those who have tied them.
If the Governor proceeds on his Journey, and takes a Quorum of his Council with him, we hope, since he retains our Bill, that it will be seriously and duly considered by them; and that the same Regard for the Publick Welfare which induced them unanimously to advise his intended Journey, will induce them as unanimously to advise his Assent. We agree therefore to his keeping the Bill, earnestly requesting he would re-consider it attentively; and shall be ready at any Time to meet him for the Purpose of enacting it into a Law.
